Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi et al. (US 8282206) in view of Park et al. (US 20120072873).

Regarding claim 1, Yanagi teaches a printer comprising: a housing (1 in fig. 1); a print mechanism disposed within the housing (printer in fig. 1), the print mechanism to print a document to a print medium (fig. 1); and a transparent display positioned at the housing (The sliding cover 8 is a user interface unit which displays various information about printing to a user: in fig. 1), the transparent display to display information related to operation of the print mechanism (col. 4, lines: The sliding cover 8 includes a display panel 82 and a frame body 81 which holds and reinforces the display panel 82, and as described below, is slidably attached to the front surface 100 of the housing 1).
Yanagi does not teach display is transparent, the transparent display positioned to allow viewing of the print mechanism from outside the housing.
Park teaches display is transparent, the transparent display positioned to allow viewing of the print mechanism from outside the housing (p0008: a transparent display device and a method for providing object information capable of providing information on a rear object seen via a transparent display).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yanagi, and to include transparent display, the transparent display positioned to allow viewing of the print mechanism from outside the housing, in order to enabling a rear object seen and images displayed simultaneously.
	
Regarding claim 2, Yanagi in view of Park teaches the printer of claim 1, wherein: the housing comprises a front panel (Yanagi: 8 in fig. 1) ; and the transparent display is positioned in the front panel (Park: p0008).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 3, Yanagi in view of Park teaches the printer of claim 1, wherein the transparent display is to display a user-interface element at a position along a line of sight between a component of the print mechanism and a viewpoint outside the housing (Yanagi: fig. 6).
The rational applied to the rejection of claim 1 has been incorporated herein.

Regarding claim 7, Yanagi teaches the printer of claim 1, wherein the transparent display comprises a touchscreen (col. 4 Lines: 15-25) transparent touch panel using an electrostatic method, a piezoelectric method, or the like is integrally overlapped on the display panel 82).

Claims 14 has been analyzed and rejected with regard to claim 1 and in accordance with Park’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0083). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi in view of Park as applied to claim 1 above, and further in view of Semenov (US 11169831).

Regarding claim 6, Yanagi in view of Park does not teach the printer of claim 1, wherein the transparent display is to display an expandable menu.
Semenov teaches the printer of claim 1, wherein the transparent display is to display an expandable menu.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yanagi in view of Park, to include wherein the transparent display is to display an expandable menu, in order for the user to select hotkeys.

Claims 4-5, 8-9,11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi in view of Park as applied to claim 1 above, and further in view of Ha (US 20210034870) and Komaba et al. (US 20180007227).

Regarding claim 4, Yanagi in view of Park teaches the printer of claim 3, wherein the user-interface element is to indicate a manual intervention to clear a jam of the print medium at the component of the print mechanism.
Ha teaches the printer of claim 3, wherein the user-interface element is to indicate a manual intervention to clear a jam of the print medium at the component of the print mechanism (p0070 and p0220: The transparent display 110 is a display made of a transparent material and forms the lens of the augmented reality glasses 100. Therefore, while looking at the front area, the user may check a physical and virtual objects simultaneously. At this time, the transparent display 110 may be installed over the whole or part of the lens). Homaba teaches the occurrence of a paper jam and instruct the user to remove jammed paper as per a video guide, on the display 171 (p0072).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ha, to include the occurrence of a paper jam and instruct the user to remove jammed paper as per a video guide, on the display 171, in order to guide user to remove jammed paper.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yanagi in view of Park, to wherein the user-interface element is to indicate a manual intervention to clear a jam of the print medium at the component of the print mechanism, in order to provides real images along with a 3D virtual environment and makes the physical world interwoven with virtual worlds seamlessly, thereby providing a better feeling of reality and in order to guide user to remove jammed paper.

Regarding claim 5, Yanagi in view of Park, Homaba and Ha teaches the printer of claim 1, wherein the transparent display is to display the information as augmented-reality information about the print mechanism (Ha: fig. 2 and fig. 5a).
The rational applied to the rejection of claim 4 has been incorporated herein.

Regarding claim 8, limitations of claim 1 and 5 recite the substantially similar limitations of claim 8, therefore. Claim 8 is rejected for the same reason as claims 1 and 5.

Regarding claim 9, claim 9 recites substantially similar limitations of claim 3, therefore it is rejected for the same reason as claim 3.

Regarding claim 11, Yanagi in view of Park, Homaba and Ha teaches the printer of claim 8, further comprising a processor, wherein the processor is to display the augmented-reality information on the transparent display at a position based on eye tracking (He: p0211: the movement direction of the eyes) .

Regarding claim 13, Yanagi in view of Park, Homaba and Ha teaches the printer of claim 8, further comprising a processor, wherein the processor is to display the augmented-reality information on the transparent display at a position outside a line of sight between a component of the print mechanism and a viewpoint outside the housing (Yanagi: fig. 1 and Park: p0008).
The rational applied to the rejection of claim 8 has been incorporated herein.

Claims 15 has been analyzed and rejected with regard to claim 4 and in accordance with Park’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0083). 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi in view of Park, Ha and Komaba as applied to claim 8 above, and further in view of Semenov (US 11169831).
Regarding claim 10, claim 10 recites substantially similar limitations of claim 6, therefore it is rejected for the same reason as claim 6.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanagi in view of Park, Ha and Komaba as applied to claim 8 above, and further in view of Abou Shousha (US 20210112226).

Regarding claim 12, Yanagi in view of Park, Ha and Komaba does not teach The printer of claim 8, wherein the augmented-reality information comprises a transparent region to allow viewing of a component of the print mechanism and an opaque region to occlude or obscure another component of the print mechanism.
Abou teaches the printer of claim 8, wherein the augmented-reality information comprises a transparent region to allow viewing of a component of the print mechanism and an opaque region to occlude or obscure another component of the print mechanism (p0032).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yanagi in view of Park, Ha and Komaba, to include wherein the augmented-reality information comprises a transparent region to allow viewing of a component of the print mechanism and an opaque region to occlude or obscure another component of the print mechanism, in order to provide system for facilitating vision defect determination or modification related to a vision of a user suggested by Abou (p0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677